                        4:18-cv-04050-SLD-JEH # 43           Page 1 of 2
                                                                                                      E-FILED
                                                    Friday, 16 November, 2018 10:58:00 AM
                                                               Clerk, U.S. District Court, ILCD
                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              ROCK ISLAND DIVISION

CMB EXPORT, LLC, and CMB SUMMIT, )
LLC d/b/a CMB REGIONAL CENTERS,      )
                                     )
Plaintiffs,                          )
                                     )
v.                                   )
                                     )
                                                       Case No.: 4:18-cv-04050-SLD-JEH
KIMBERLY ATTEBERRY, CHRISTOPHER )
ATTEBERRY, ANGELIQUE BRUNNER, )
PETTLES GROUP, LLC d/b/a EB5 CAPITAL )
and VERMILION CONSULTING, LLC,       )
                                     )
Defendants.                          )
                                     )

              JOINT NOTICE OF SETTLEMENT BETWEEN PLAINTIFFS AND
                 DEFENDANTS KIMBERLY ATTEBERRY, CHRISTOPHER
                  ATTEBERRY AND VERMILLION CONSULTING, LLC

         The Plaintiffs CMB EXPORT, LLC, CMB SUMMIT, LLC d/b/a CMB REGIONAL

CENTERS (“CMB”) and Defendants KIMBERLY ATTEBERRY, CHRISTOPHER ATTEBERRY

and VERMILION CONSULTING, LLC (“ATTEBERRY DEFENDANTS”) hereby give notice that

they have settled the claims between them. Pursuant to the settlement agreement, upon certain terms

and conditions being satisfied, CMB and the ATTEBERRY DEFENDANTS have agreed to file a

Stipulation of Dismissal Without Prejudice on or before December 10, 2018.

         The settlement of the claims between CMB and the ATTEBERRY DEFENDANTS does not

affect the claims asserted by CMB against Defendants BRUNNER and PETTLES GROUP, LLC

d/b/a EB5 CAPITAL.

         DATED on this 16th day of November, 2018.




4845-1596-6330.1                                1
                         4:18-cv-04050-SLD-JEH # 43               Page 2 of 2


By: /s/Kenneth J. Joyce                                  By: /s/Robert B. McMonagle
    Kenneth J. Joyce, Esq.                                   Robert B. McMonagle, Esq.
    Florida Bar No. 986488                                   LANE & WATERMAN, LLP
    Stacy M. Schwartz, Esq.                                  Attorneys for Defendants Kim Atteberry,
    Florida Bar No. 520411                                   Christopher Atteberry and Vermilion
    LEWIS BRISBOIS BISGAARD & SMITH, LLP                     Consulting, LLC
    Counsel for Plaintiffs                                   220 North Main Street, Suite 600
    110 Southeast Sixth Street, Suite 2600                   Davenport, Iowa 52801-1987
    Fort Lauderdale, Florida 33301                           Telephone: 563.324.3246
    Telephone: 954.728.1280                                  E-Mail: rcmcmonagle@l-wlaw.com
    Facsimile: 954.728.1282
    E-Mail: ken.joyce@lewisbrisbois.com
    E-Mail: stacy.schwartz@lewisbrisbois.com

      John J. Michels, Jr., Esq.
      ARDC No.: 6278877
      Judith S. Sherwin, Esq.
      ARDC No.: 2585529
      LEWIS BRISBOIS BISGAARD & SMITH, LLP
      Counsel for Plaintiffs
      550 West Adams Street, Suite 300
      Chicago, Illinois 60661
      Telephone: 312.345.1718
      Facsimile: 312.345.1778
      E-Mail: john.michels@lewisbrisbois.com
      E-Mail: judith.sherwin@lewisbrisbois.com

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk of

the Court using the CM/ECF system and served electronically to Counsel for all Parties on the below

Service List on this 16th day of November, 2018.

                                                          /s/Kenneth J. Joyce
                                                          Kenneth J. Joyce, Esq.

                                         SERVICE LIST

Robert B McMonagle, Esq.                                Scott T Mendeloff, Esq.
LANE & WATERMAN LLP                                     Gabriel Aizenberg, Esq.
Counsel for Defendants Kim Atteberry, Christopher       GREENBERG TRAURIG LLP
Atteberry and Vermilion Consulting, LLC                 Counsel for Defendants Angelique Brunner,
220 N Main Street, Suite 600                            Pettles Group, LLC, d/b/a EB5 Capital
Davenport, Iowa 52801-1987                              77 W Wacker Drive, Suite 3100
Telephone:     563.324.3246                             Chicago, Illinois 60601
Facsimile:     563.324.1616                             Telephone:     312.456.8400
E-Mail: rmcmonagle@l-wlaw.com                           Facsimile:     312.456.8435
                                                        E-Mail: mendeloffs@gtlaw.com
                                                        E-Mail: aizenbergg@grtlaw.com
4845-1596-6330.1                                    2
